MaRShaul, J.
(concurring). I concur in the decision. I wish to add this to what is said for the court. I am of the opinion that the result reached is required by the familiar principle which ruled in many controversies in this and other courts and, particularly as to political parties, in State ex rel. Cook v. Houser, 122 Wis. 534, 100 N. W. 964, and has become elementary.
It will be observed that the statute requires the person appointed as election commissioner for a party to be from such party. That is, -to belong to, be a member of, such party. The term “party affiliation” is not used in the sense of merely connected, or acting in harmony, with; but as synonymous with membership in. The statute leaves it solely to the chairman of the party committee to determine the vital fact. It does not prescribe any test except the judgment of the party chairman. It contemplates that his word shall be supreme; but, doubtless, that it shall conform to the party rules. Eor that the certifying chairman stands for the highest party authority. His discretion is bounded only by its rules. Should *280be go beyond be would abuse bis power and so commit jurisdictional error for wbicli tbe courts would afford a remedy.
A political party, like any other voluntary organization, so long as it does not violate any law, may freely make and enforce its own rules, tbe same as a board of trade or a fraternal organization or a churcb society. Those rules are laws of the organization, binding on courts. They, necessarily, extend to tbe subject of tbe essentials of membership in tbe organization. So when tbe highest authority in a political party, according to its rules, or tbe authority which by such rules has jurisdiction to decide, does so, that is the voice of the law, as to the party, and it is the voice of the law as to the state as well, which courts must recognize. That was said most emphatically in the Houser Case.
So here, the highest party authority having spoken, conformable to the party rules, which are not in violation of any written law, the decision must be respected by the courts and all administrative officers, the same as in case of a decision by the highest in any other voluntary organization.